Citation Nr: 1208592	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include secondary to left knee traumatic arthritis and/or postoperative chondromalacia. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to March 1961 and had active service in the Air National Guard from December 1975 to July 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

A Travel Board hearing before the undersigned Veterans Law Judge was held in January 2010.  A transcript of the hearing has been associated with the claim file.  

In February 2011, the Board denied the Veteran's claim of entitlement to service connection for a right knee disability, and remanded the issues of service connection for a thyroid disorder, right shoulder rotator cuff syndrome and right shoulder arthritis.

In October 2011, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court), remanded the part of the Board's decision which had denied service connection for a right knee disability.  

The issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a genitourinary disorder, to include prostate and urethral disorders has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The remand instructions set forth in the Board's February 2011 decision remain unfulfilled.  The issues remanded at that time, however, have not been recertified to the Board for appellate consideration.  Nonetheless, the Board takes this opportunity to direct that those instructions be fulfilled prior to those other issues being returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Veteran seeks entitlement to service connection for a right knee disorder, to include secondary to left knee traumatic arthritis and/or postoperative chondromalacia.  The Veteran has reported in a December 2008 authorization of release that he had been treated at the Dallas VA medical center since 1965 for his bilateral knee disorder.  Although the RO obtained treatment records from that facility since 2002, the RO did not obtain records from 1965 to 2001.  Therefore, on remand, these records must be obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment records form the VA medical Center in Dallas for the treatment of the Veteran's right knee from 1965 to 2002.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO should schedule the appellant for a VA orthopedic examination to determine the nature and etiology of any current right knee disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examining physician. 

Thereafter the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed right knee disorder is related to the appellant's period of active duty from August 1957 to March 1961.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed right knee disorder is caused or permanently aggravated by the Veteran's left knee instability with arthritis and chondromalacia, and/or left leg thromobophlebitis.  In reaching any opinion the examining physician must discuss the December 2011 opinion offered by Joyce Stoul, D.O., and express an opinion whether he/she agrees or disagrees with the opinion offered therein.  A complete rationale for any and all opinions offered must be provided. 

3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  If the record suggests that additional development is needed that development must be conducted. 

4.  Thereafter the RO must readjudicate the claim of entitlement to service connection for a right knee disorder, to include secondary to left knee traumatic arthritis and/or postoperative chondromalacia.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

